Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morman et al.  US 2006/0131783, here referred to as ‘783) in view of Morman et al. (US 6475600, referred to as ‘600).

	As to claims 1-4, 8-10, 13-15, and 19-21, ‘783 discloses a method of making a laminate, the method comprising: providing a thermoplastic polypropylene layer having a first surface and a second surface opposite the first surface (para 90, 105, polypropylene facing), the first surface of the thermoplastic layer bearing a plurality of male fastening elements (para 99); stretching while heating (para 70) the thermoplastic layer in the machine direction so that it plastically deforms and decreases in width by at least 30% (para 105); and subsequently laminating via thermal bonding the second surface of the thermoplastic layer to a film substrate that is a component of an absorbent article 130 (para 93-94, 105, film using thermal lamination) to form the 

While ‘783 discloses first and second rolls for stretching (figs), ‘783 does not disclose a method wherein the second roll has a faster speed than the first roll, and wherein the thermoplastic layer is not directed onto a third roll having a slower speed than the second roll before the laminating. ‘600 discloses a method of stretching a thermoplastic layer with first and second rolls, wherein the second roll has a faster speed than the first roll, and wherein the thermoplastic layer is not directed onto a third roll having a slower speed than the second roll before the laminating (col 20, lines 45-68, figs 1-3, laminating occurs at 30 before roll 52).    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of ‘783 such that the second roll has a faster speed than the first roll, and wherein the thermoplastic layer is not directed onto a third roll having a slower speed than the second roll before the laminating as taught by ‘600 above as such reduces cost without sacrificing breathability and strength (C 2, lines 21-27).
As to the claimed width of 2-50mm after stretching, Table 2 of ‘600 discloses such.  Varying the dimensions of the layer is obvious absent criticality demonstrated by the applicant. MPEP 2144.04. 
As to claims 5 and 16, col 21, lines 42-54 and table 3 of ‘600 show 20% tensile strain.  As to claims 6 and 17, table 1 of ‘600 discloses (film stretch draw) the claimed stretching in the machine direction.  As to claims 7 and 18, col 2, lines 43-51 of ‘600 discloses multiple stretching steps before lamination. As to claim 11, ‘783 para 105 discloses the impact modifier (styrene copolymer). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘783 and ‘600 as applied to claim 1 above, and further in view of Kristlansen et al. (US 2009/258560).
‘783 and ‘600 and do not disclose beta-polypropylene.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use beta-polypropylene in the thermoplastic layer as taught by Krislansen (para 71, 80) as such provides desirable water transmission rates. 

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. The applicant asserts that there “is no suggestion in Morman et al. '783 that the nonwoven bears a plurality of male fastening elements.”  The applicant further asserts that there “is no disclosure that the fasteners 162 comprise a thermoplastic layer as currently claimed” and there “is also no disclosure of a thermoplastic layer having a first surface bearing a plurality of male fastening elements being stretched as currently claimed.”  These statements are inaccurate.  The examiner detailed the para of ‘783 that disclose such in the rejection above.  Para 99 clearly states that the panels 160 with male fasteners 162 (hook portion) are laminates made by the inventive method.  The applicant concedes such in the Remarks.  Para 90 discloses that the facing layer of the laminate can be a nonwoven made from spunbound fibers (see definition, para 12). Additionally, polypropylene is a known thermoplastic. Therefore the layer is thermoplastic and nonwoven.  Fig 4 and para 99 clearly disclose male fasteners 162 on the surface of the laminate.  As to the claimed width, the examiner addressed this in the body of the non-final and the rejection above (see discussion of claimed width).  At least para 105 discloses laminating to a second substrate.   Thus, the combination of references clearly disclose the claimed limitations. Contrary to the applicant’s assertion, col 2, line 30-51 of ‘600 disclose that the advantages of the invention are linked to the manner of stretching. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748